     Case 1:19-cv-00206-DAD-EPG Document 67 Filed 10/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10   JOHN PAUL JONES MURPHY,                            Case No. 1:19-cv-00206-DAD-EPG (PC)
11                      Plaintiff,                      ORDER DIRECTING THE CLERK OF
                                                        COURT TO CLOSE THE CASE
12          v.
                                                        (ECF NO. 66)
13   R. RODRIGUEZ, et al.,
14                      Defendants.
15

16          On October 19, 2020, the parties filed a joint stipulation dismissing this action with

17   prejudice and with each party bearing its own costs and attorneys’ fees. (ECF No. 66). In light of

18   the parties’ stipulation, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii), and has

19   been dismissed with prejudice and without an award of costs or attorneys’ fees. Accordingly, the

20   Clerk of Court is directed to close this case. However, the Court retains jurisdiction over the

21   litigation to enforce the terms of the parties’ settlement agreement.

22
     IT IS SO ORDERED.
23

24      Dated:     October 20, 2020                             /s/
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       1
